PER CURIAM.
Carl Walker appeals the trial court’s order denying his petition for the return of *278$1,718 seized by the police at the time of his arrest. We affirm. As the appellant, Walker has the burden to demonstrate error. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). At the hearing on his motion, Walker offered no evidence or argument in support of his claim for the return of the cash allegedly seized from him at the time of his arrest. As such, Walker failed to demonstrate that the money was improperly retained by the New Smyrna Beach Police Department.
AFFIRMED.
HARRIS, GRIFFIN and ORFINGER, J.J., concur.